[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 99-2158

                        UNITED STATES,

                          Appellee,

                              v.

                  LUIS ANGEL PARRILLA-SANES,

                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                            Before

                    Torruella, Chief Judge,
               Campbell, Senior Circuit Judge,
                  and Lipez, Circuit Judge.




     Luis Angel Parrilla-Sanes on brief pro se.
     Guillermo Gil, United States Attorney, Jorge E. Vega-
Pacheco, Assistant United States Attorney, and Thomas F.
Klumper, Assistant United States Attorney, on brief for
appellee.
                              April 9, 2001



           Per Curiam. Defendant Luis Angel Parrilla-Sanes,

having    been    convicted     by    a    jury   of     two    drug-related

offenses, and having opted to proceed pro se on appeal in

response to his counsel's submission of an Anders brief,

advances various challenges to his sentence.                    His primary

contention is that the district court failed to anticipate

the rule announced in Apprendi v. New Jersey, 530 U.S. 466

(2000).    Defendant is correct that an                 Apprendi violation

occurred here, but his victory is a Pyrrhic one; we review

that   claim     only   for   plain       error   and    find    none.     As

defendant's remaining contentions also prove unavailing, we

will   thus    affirm   the    judgment--after          first    pausing   to

correct a clerical error therein.

           Defendant, a former police officer, participated

in a scheme to transport 109 kilograms of cocaine from

Colombia to Puerto Rico.        The drug shipment ended up making

it only part way--to the island of Dominica in the West

Indies--before the plot was foiled.               Defendant was indicted

and convicted on two charges: conspiracy to possess with

intent to distribute cocaine, 21 U.S.C. §§ 841(a)(1) & 846,


                                     -2-
 and conspiracy to import same into the United States, id. §§

 952(a)(1) & 963.          The district court, after making two

 adjustments to the offense level and rejecting two others,

 imposed concurrent prison terms of 292 months along with

 five years of supervised release.

            The Apprendi rule provides that any fact (other

 than a prior conviction) that increases the maximum penalty

 for a crime is an element of the offense, and accordingly

 must be (1) set forth in the indictment, (2) submitted to a

 jury,   and    (3)    proven   beyond      a   reasonable   doubt.     The

 district      judge    here,   applying        then-prevailing   circuit

 precedent, withheld the issue of drug quantity from the jury

 and instead determined it at sentencing.               Had defendant's

 sentence   not    exceeded     the   20-year     default    maximum   that

 applies under 21 U.S.C. § 841(b)(1)(C) regardless of drug

 quantity, Apprendi would not have been implicated.                    See,

 e.g., United States v. Robinson, 241 F.3d 115, 119-20 (1 st

 Cir. 2001); United States v. Houle, 237 F.3d 71, 78-81 (1st

 Cir. 2001).          Yet because his 292-month sentence was in

 excess thereof, the government correctly concedes that the

 question of drug quantity should have gone to the jury.1


    1   It is doubtful, however, that the indictment itself
contravened the Apprendi rule.  It specifically charged that
more than five kilograms of cocaine were involved--an amount

                                      -3-
               Nonetheless,      we        review    only     for    plain       error

 inasmuch as no such objection was voiced below.                          See, e.g.,

 United States v. Baltas, 236 F.3d 27, 40 (1st Cir. 2001).                          To

 prevail under that standard, defendant must establish not

 only that a clear error occurred but that it affected his

 "substantial rights," which usually requires a showing that

 the error was "prejudicial."                   United States v. Olano, 507

 U.S. 725, 734 (1993).           Even then, an appellate court will

 grant relief only if the error "seriously affect[s] the

 fairness,       integrity      or    public        reputation       of     judicial

 proceedings."           Id.    at    736        (internal    quotation          marks

 omitted); accord, e.g., Johnson v. United States, 520 U.S.

 461,    467    (1997).        Petitioner         falls   well      short    of    the

 requisite      showing--for         the    simple    reason     that      the    drug

 amount,       which   was     established          through    the    uncontested

 testimony of a forensic scientist, was never thereafter

 placed in dispute.            The Court in          Johnson found no plain

 error    where    the    element          in    question     was    "essentially


sufficient to trigger the enhanced penalties in 21 U.S.C. §§
841(b)(1)(A) & 960(b)(1). We need not resolve this question,
since an unpreserved challenge to a defective indictment in this
context is subject to plain-error review (just like the other
two prongs of Apprendi). See, e.g., United States v. Terry, 240
F.3d 65, 74 (1st Cir. 2001); United States v. Mojica-Baez, 229
F.3d 292, 307-12 (1st Cir. 2000), petition for cert. filed, No.
00-8464 (Jan. 30, 2001). Contra United States v. Tran, 234 F.3d
798, 809-10 (2d Cir. 2000).

                                           -4-
 uncontroverted at trial," id. at 470; here, the quantity of

 drugs    was   entirely       uncontroverted.              Under    analogous

 circumstances, this court and others have readily concluded

 that plain error was lacking.               See, e.g., United States v.

 Terry,   240   F.3d    65,    74-75    (1st    Cir.   2001)    (alternative

 holding); United States v. Keeling, 235 F.3d 533, 539-40

 (10th Cir. 2000); United States v. Swatzie, 228 F.3d 1278,

 1283 (11th Cir. 2000).           Compare, e.g.,            United States v.

 Nordby, 225 F.3d 1053, 1061 (9th Cir. 2000).                       Defendant's

 Apprendi-based claims thus entitle him to no relief.2

            Defendant's remaining challenges, which pertain to

 the sentencing adjustments, require little discussion.                      He

 first assigns error to the court's finding that he did not

 warrant a two-level decrease under U.S.S.G. § 3B1.2(b) as a

 minor participant.          Yet the evidence showed that defendant

 was "a player rather than ... a dabbler," United States v.

 Ortiz-Santiago,       211    F.3d   146,      149   (1st    Cir.   2000)--for



    2   No need arises to address the government's alternative
contention: that plain error is lacking because two 20-year
sentences could have been imposed and made to run consecutively
to the extent necessary to achieve the 292-month sentence
prescribed by the Guidelines.    While some other courts have
endorsed such reasoning (at least in the plain-error context),
see, e.g., United States v. Page, 232 F.3d 536, 544-45 (6th Cir.
2000), cert. denied, ___ S. Ct. ___, 2001 WL 121935; compare
United States v. Jones, 235 F.3d 1231, 1237-38 (10th Cir. 2000),
we express no views thereon.

                                       -5-
example, that he was involved in various planning sessions

and helped to recruit a pilot.               There was no clear error.

          Second,      defendant          objects      to    a    two-level

enhancement imposed under § 2D1.1(b)(1) for possession of a

dangerous weapon.          While conceding that he knew of the

presence of firearms, he protests that he was never in

possession thereof and that the evidence was insufficient to

warrant   conviction       under   18   U.S.C.    §    924(c).     Yet    the

enhancement "requires only that it have been reasonably

foreseeable that an accomplice would possess a gun."                  United

States v. De Leon Ruiz, 47 F.3d 452, 454 (1st Cir. 1995).

And   "section    924(c)'s    'use      or    carry'   language    and   the

restrictive gloss from Bailey [v. United States, 516 U.S.

137 (1995)] are not used in the guideline."                  United States

v. Aker, 181 F.3d 167, 172 (1st Cir. 1999).

          Finally,     defendant          complains     of   a    two-level

adjustment under § 3C1.1 for obstruction of justice--an

enhancement      arising    from     his     attempt    to   tamper      with

potential witnesses.        The same allegations resulted in the

pretrial revocation of his bail.             While the record before us

omits some of the particulars, we find it sufficient to

uphold the enhancement.            For example, defendant does not

deny making the comments in question to the pilot Maldonado;


                                    -6-
he simply points out that it was Maldonado who initiated the

conversation--a contention that, even if true, has little

relevance.      Defendant       does    not   dispute     that     attempted

subordination of perjury warrants an obstruction-of-justice

enhancement.        See, e.g., Aker, 181 F.3d at 172.

            As a postscript, we take note of a clerical error

on   page    four    of   the   written    judgment.         The    judgment

incorrectly reports that the district court adopted the

guideline calculations in the pre-sentence report (PSR); in

fact, the court diverged therefrom.                More particularly, in

listing the sentencing enhancements that ended up being

imposed, the judgment incorrectly mentions an abuse-of-

position-of-trust enhancement (which the PSR had recommended

but the court rejected) while making no reference to the

gun-possession enhancement.             This was obviously a clerical

oversight.     Cf. United States v. Muniz, 49 F.3d 36, 42 n.5

(1st Cir. 1995) (noting that court's oral expression of

sentencing rationale is normally honored over divergent

written     explanation).        Even    though     the   miscue    made   no

difference     below--the       total    offense    level,    the    ensuing

range, and the actual sentence were all accurately reported-

-it conceivably could have collateral consequences.                        We

therefore direct the Clerk of the district court to amend


                                    -7-
the judgment accordingly.   See, e.g., Ansin v. River Oaks

Furniture, Inc., 105 F.3d 745, 761 (1st Cir. 1997).

         As amended, the judgment is affirmed.




                            -8-